Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10528377 (hereinafter ‘377). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘377 patent anticipates the claims of the instant application. A table is reproduced below with the similar limitations of the instant application and the ‘377 patent highlighted in bold for Applicant’s convenience.
Instant Application
US 10528377
processor in communication with a memory; a hypervisor executing on the processor; a pool of shared resources; and a cloud-sharing module configured to: assign a first anonymous identity to a shared resource from the pool of shared resources, broadcast a transaction for the shared resource, determine which provider from a plurality of providers owns the shared resource, receive mining information from at least one shared resource of the pool of shared resources, and complete the transaction for the first anonymous identity between a first provider associated with a second anonymous identity and a second provider associated with a third anonymous identity.
A system comprising: a memory; a processor in communication with the memory; a hypervisor executing on the processor; a pool of hypervisor resources; and a cloud-sharing module running in a kernel, wherein the cloud-sharing module: assigns a first anonymous identity to a hypervisor resource from the pool of hypervisor resources; broadcasts a transaction for the hypervisor resource; determines which provider from a plurality of providers owns the hypervisor resource, wherein a first provider is associated with a second anonymous identity and a second provider is associated with a third anonymous identity; receives mining information from at least one resource of the pool of hypervisor resources, wherein the mining information includes a block associated with the transaction, and the transaction is represented within the block in a blockchain; and completes the transaction for the first anonymous identity associated with the hypervisor resource between the second anonymous identity and the third anonymous identity.


The instant application includes first, second and third anonymous identities which are also disclosed in the ‘377 patent. Furthermore, they both disclose determining provider who is the owner of a shared/hypervisor resource as well as receiving mining information. The instant application recites claims that are disclosed in the ‘377 application either verbatim or in a functionally similar manner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moss-Pultz et al. (U.S. Pat. App. Pub. 2016/0300234) in view of Brady et al. (U.S. Pat. App. Pub. 2018/0137306).
With respect to claim, Moss-Pultz discloses:
a processor in communication with the memory ([0095], stored and processed, [0085]); 

a cloud-sharing module running in a kernel, wherein the cloud-sharing module: assigns a first anonymous identity to an shared resource ([0022], lines 1-4, [0017], lines 8-12); 
broadcasts a transaction for the shared resource ([0121]); 
determines which provider from a plurality of providers owns the shared resource, wherein a first provider is associated with a second anonymous identity and a second provider is associated with a third anonymous identity ([0121], public keys are anonymous, [0022], lines 4-7, [0023], lines 1-5); 
receives mining information from at least one resource, wherein the mining information includes a block associated with the transaction, and the transaction is represented within the block in a blockchain ([0106]-[0112], Table 1); and 
completes the transaction for the first anonymous identity associated with the asset between the second anonymous identity and the third anonymous identity ([0023]).
Moss-Pultz does not specifically disclose that the asset is a hypervisor resource of a pool of hypervisor resources or a hypervisor.
However, Brady discloses: asset is a hypervisor resource of a pool of hypervisor resources and a hypervisor (Fig. 1, [0035], [0046]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Brady to use blockchain ledger to allow a business to isolate and secure a set of virtualized user 


With respect to claim 2, Moss-Pultz discloses: wherein the cloud-sharing module sends at least one asset to the provider having the second anonymous identity that owns the shared resource ([0081]). Brady discloses hypervisor resource ([0046])

With respect to claim 3, Moss-Pultz discloses: wherein the at least one asset includes a cloud credit [0080].

With respect to claim 4, Brady discloses: wherein the pool of hypervisor resources includes one or more physical machines (Fig. 1, [0035], [0046]).

With respect to claim 5, Moss-Pultz discloses: wherein the cloud-sharing module collects a list of transactions associated with a plurality of hypervisor resources before broadcasting the transactions ([0121], all transactions are disclosed publicly).

With respect to claim 6, Moss-Pultz discloses: wherein the plurality of transactions are represented by the block in the blockchain ([0106]-[0112], Table 1).

With respect to claim 7, Brady discloses: wherein the cloud-sharing module broadcasts the block to the pool of hypervisor resources (Fig. 9).

With respect to claim 8, Brady discloses: wherein determining which provider owns the hypervisor resource includes looking up a state of the hypervisor resource in a global blockchain ([0046]).

With respect to claim 9, Moss-Pultz discloses: wherein determining which provider owns the hypervisor resource includes hashing to ensure that the first anonymous identity corresponds to an appropriate anonymous identity in the blockchain ([0018], [0020]).

With respect to claim 10, Moss-Pultz discloses: wherein completing the transaction includes updating ownership information for the shared resource ([0023]). Brady discloses: hypervisor resource ([0035], [0046], Table 1).

	With respect to claim 11, Brady discloses wherein the pool of shared resources includes at least one hypervisor resource ([0035], [0046], Table 1).

With respect to claim 12, Moss-Pultz discloses: wherein the mining information includes a block associated with the transaction ([0106]-[0112]).

With respect to claim 12, Moss-Pultz discloses: wherein the transaction is represented within the block in a blockchain (id.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/WISSAM RASHID/Primary Examiner, Art Unit 2195